                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

JOHN RUFFINO and MARTHA RUFFINO,                   )
Husband and Wife,                                  )
                                                   )
        Plaintiffs,                                )      Civil Action No.: 3:17-cv-00725
                                                   )
v.                                                 )      Jury Demand
                                                   )
DR. CLARK ARCHER and HCA HEALTH                    )      Judge Campbell
SERVICES OF TENNESSEE, INC. d/b/a                  )      Magistrate Judge Newbern
STONECREST MEDICAL CENTER,                         )
                                                   )
        Defendants.                                )

                                  MOTION TO WITHDRAW

        Pursuant to Section 28 of Rule 9 of the Tennessee Supreme Court, Brian Manookian moves

 to withdraw as counsel in this matter.

                                           Respectfully submitted,



                                            /s/ Brian P. Manookian
                                           Brian P. Manookian, #26455
                                           Afsoon Hagh, #28393
                                           Cummings Manookian PLC
                                           45 Music Square West
                                           Nashville, Tennessee 37203
                                           bmanookian@cummingsmanookian.com
                                           afsoon@cummingsmanookian.com

                                           Attorneys for the Plaintiffs




     Case 3:17-cv-00725 Document 103 Filed 10/11/18 Page 1 of 2 PageID #: 1202
                                 CERTIFICATE OF SERVICE

       I hereby certify that on October 11, 2018, a true and correct copy of this document was
provided to all counsel of record through the Court’s electronic filing system:
 C.J. Gideon, Jr.                               Brian Cummings
 J. Blake Carter                                Cummings Law
 Gideon, Cooper & Essary                        4235 Hillsboro Pike #300
 315 Deaderick Street, Suite 1100               Nashville, TN 37215
 Nashville, Tennessee 37238                     brian@cummingsinjurylaw.com
 cj@gideoncooper.com
 blake@gideoncooper.com                         Attorney for the Plaintiff

 Attorneys for the Defendant                    Mark Hammervold
 HCA Health Services of Tennessee, Inc.         Hammervold, PLC
 d/b/a StoneCrest Medical Center                315 Deaderick Street, Suite 1550
                                                Nashville, TN 37238
 James E. Looper, Jr.                           mark@hammervoldlaw.com
 Bryant Witt
 Hall Booth Smith, PC                           Attorney for the Plaintiff
 424 Church Street, Suite 2950
 Nashville, Tennessee 37209
 Jlooper@hallboothsmith.com
 bwitt@hallboothsmith.com

 Attorneys for the Defendant Dr. Clark Archer



                                                    /s/ Brian P. Manookian
                                                    Brian P. Manookian




                                                2

  Case 3:17-cv-00725 Document 103 Filed 10/11/18 Page 2 of 2 PageID #: 1203
